NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YOLANDA BUMATAY MULATO and                      No.    15-17181
ZOSIMA BUMATAY MULATO,
                                                D.C. No. 3:14-cv-00884-NC
                Plaintiffs-Appellants.

                                                MEMORANDUM*

                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                          Submitted September 4, 2018**
                            San Francisco, California

Before: BERZON and FRIEDLAND, Circuit Judges, and DOMINGUEZ,***
District Judge.

      Yolanda Mulato appeals the district court’s decision denying her leave to

amend her Complaint to add claims against the Secretary of the United States

Department of the Treasury. For the reasons given in its order, the district court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Daniel R. Dominguez, United States District Judge for
the District of Puerto Rico, sitting by designation.
did not abuse its discretion in so denying Mulato’s request for leave to amend.

      AFFIRMED.




                                         2